Citation Nr: 1009946	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1997 to 
September 2001, and from August 2004 to January 2006. 
The Veteran requested a hearing before the Board in January 
2007, and again in January 2008, however, withdrew his 
request in February 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a back 
problem which he sustained during service.  

The Veteran's July 1997 induction physical examination is 
negative for any complaints, treatment, or a diagnosis of a 
back condition.  A service treatment record dated in October 
2005 provides a diagnosis of back spasms.  A November 2005 
service treatment record, specifically, a post-deployment 
health assessment, indicated that the Veteran reports current 
back pain, as well as pain during his deployment.  The report 
of a December 2005 separation physical examination indicated 
that the Veteran complained of back pain; there is no 
specific diagnosis noted by the examiner.     

A VA outpatient treatment record dated in February 2006 
indicated that the Veteran returned from serving in Iraq in 
December 2005.  The record noted that the Veteran experienced 
back problems in Iraq, however, the Veteran's symptoms have 
resolved since he returned.  

A July 2006 post-deployment health reassessment indicates 
that the Veteran reported to experience persistent back pain 
due to service, specifically, his Iraq deployment.  

The Board notes that the Veteran was diagnosed with back 
spasms while in service, and that he complained of back pain 
on his December 2005 separation physical examination, as well 
as in post-service treatment records.  As such, a VA 
examination should be conducted to clarify the current nature 
and likely etiology of any back conditions that the Veteran 
may have.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any back conditions which may 
be present.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and post-service 
treatment records.  

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated back condition is 
the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


